                    UNITED STATES BANKRUPTCY COURT
                     EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

In the Matter of:                                     In Bankruptcy:

AYESHA ALI ABBAS ,                                    Case No. 17-55784-pjs
                                                      Chapter 7
                                                      Hon. Phillip J. Shefferly

      Debtor.



KENNETH NATHAN,​​ Trustee,

      Plaintiff,

v.                                                    Adv. Pro. No. ​18-04489-pjs
ALI ABBAS,

      Defendant.



        NOTICE OF APPEARANCE AND REQUEST FOR NOTICE

      PLEASE TAKE NOTICE that David P. Miller of Clayson, Schneider &
Miller, P.C. appears in the above-captioned case as counsel for Ayesha Ali Abbas,
Debtor, and requests to be added to the matrix/mailing list and to be notified by
electronic mail.
                            [signature on following page]




   18-04489-pjs     Doc 4   Filed 10/18/18   Entered 10/18/18 15:12:02   Page 1 of 4
                                       Respectfully Submitted,


                                       CLAYSON, SCHNEIDER & MILLER P.C.

Dated: October 18, 2018                /s/ David P. Miller, attorney
                                       David P. Miller (P-79911)
                                       Clayson, Schneider & Miller, PC
                                       645 Griswold, Suite 3900
                                       Detroit, MI 48226
                                       (313) 237-0850
                                       david@detlegal.com




  18-04489-pjs   Doc 4    Filed 10/18/18   Entered 10/18/18 15:12:02   Page 2 of 4
                    UNITED STATES BANKRUPTCY COURT
                     EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

In the Matter of:                                     In Bankruptcy:

AYESHA ALI ABBAS ,                                    Case No. 17-55784-pjs
                                                      Chapter 7
                                                      Hon. Phillip J. Shefferly

      Debtor.



KENNETH NATHAN,​​ Trustee,

      Plaintiff,

v.                                                    Adv. Pro. No. ​18-04489-pjs
ALI ABBAS,

      Defendant.


                            CERTIFICATE OF SERVICE

RE:   Notice of Appearance and Certificate of Service.

       I hereby certify that on the 18th day of October, 2018, I electronically filed
the foregoing papers with the Clerk of the Court using the ECF system which will
forward such filing to the Office of the United States Trustee and all counsel of
record using the ECF system.


                            [signature on following page]




   18-04489-pjs     Doc 4   Filed 10/18/18   Entered 10/18/18 15:12:02   Page 3 of 4
                                       Respectfully submitted,

                                       CLAYSON, SCHNEIDER & MILLER P.C.

Dated: October 18, 2018                /s/ David P. Miller, attorney
                                       David P. Miller (P-79911)
                                       Clayson, Schneider & Miller, PC
                                       645 Griswold, Suite 3900
                                       Detroit, MI 48226
                                       (313) 237-0850
                                       david@detlegal.com




  18-04489-pjs   Doc 4    Filed 10/18/18   Entered 10/18/18 15:12:02   Page 4 of 4
